PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/133,455
Filing Date: 17 Sep 2018
Appellant(s): McIntyre et al.



__________________
Benjamin C. Stasa (Reg. No. 55644) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues the prior art of Phillips, Hayashi, and Tucholski do not suggest the claim invention and the limitation “wherein a concentration of the zinc acetate is less than 0.4 molar”. Appellant argues that the Examiner is interpreting the teachings of Tucholski with the benefit of hindsight.
This is not considered persuasive. As set forth in the previous office action, Tucholski is relied upon to address the limitations regarding zinc acetate. 
Tucholski discloses an electrochemical cell with a zinc electrode ([0031] “zinc foil”) and an aqueous electrolyte ([0025]) that can be a mixture of zinc acetate, potassium hydroxide, and sodium hydroxide among others ([0038] and [0088]). Tucholski teaches that zinc acetate exhibits a lower freezing point compared to other electrolytes ([0039]). Further, Tucholski teaches that more than one electrolyte can be present (“electrolytes can include one or more of:…zinc acetate,… potassium hydroxide, and sodium hydroxide”, [0088]), and thus reasonably suggests to a person of ordinary skill combining electrolytes and the zinc acetate with other electrolytes to achieve the lower freezing point.
different environmental conditions. Tucholski also states “use of such electrolyte formations as substitutes for zinc chloride, or in various mixtures used in cells, can allow for improved performance at low temperatures” ([0040]). Thus, Tucholski clearly suggests making mixtures of electrolytes for improved performance at lower temperatures.
Because Tucholski suggests making mixtures of electrolyte for improved performance, Tucholski leads one of ordinary skill in the art to optimize, by routine experimentation, the relative amount of electrolytes (including alkaline electrolytes [NaOH or KOH] and zinc acetate) to obtain the desired balance between better electrical performance and improved freezing point for lower temperatures. 
Because Tucholski teaches that NaOH and KOH are useful for electrical performance whereas zinc acetate is useful for lower freezing points for electrolyte mixtures, Tucholski does contemplate the zinc acetate range including less than 0.4 molar in order to provide the balance between electrical performance and improved performance at lower temperatures because such an amount is in the range of a mixture of two electrolytes and is in the level of ordinary skill in the art. Therefore, one of ordinary skill in the art would optimize, by routine experimentation, the amount of zinc acetate (including an amount less than 0.4 molar) in an 
With regards to hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Because the Examiner has relied upon the teachings within Tucholski (i.e. mixtures to improve electrolyte for low temperatures), the Examiner has not used impermissible hindsight.

Appellant argues that Tucholski does not state that any zinc acetate concentration would be acceptable to improve low temperature performance, and instead defines the lower limit (i.e., 18 weight percent) of acceptability for the purpose of achieving low temperature performance. Appellant argues the claimed 0.4 molar ceiling value corresponds to about 6 weight, which is an amount nowhere close to the ranges contemplated by Tucholski. Appellant argues that the Tucholski’s lower limit (i.e., 18%) is 3 times the claimed ceiling value (i.e., 6%).
This is not considered persuasive. Contrary to Appellant’s assertion, Tucholski does not define the lower limit as 18 wt%. Tucholski states “other zinc acetate concentrations, e.g. [for example] about 18-45 or about 25-35 weight percent, also exhibit reduced freezing points” in [0040]. Tucholski uses the phrase “e.g.” or “for example”. That is, Tucholski does not limit itself to that range; instead, Tucholski merely provides an example of a range. Tucholski non-

Appellant argues the claimed invention exhibits unexpected results. Appellant points out that the Examiner pointed out that “examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results” in the Office Action mailed October 2, 2020. Appellant argues that the Figure 3 of the instant application and the specification at [0017]-[0018] show unexpected results, and that these statements in the specification were accompanied by a signed declaration upon case filing.
This is not considered persuasive. Firstly, the Examiner stated “examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results” because the information in the instant specification is not sufficient to demonstrate unexpected results and the lack of evidence in the specification means that further evidence must be submitted in the form of a declaration. 
Appellant’s remarks filed 8/28/2020 included new details and evidence (data) that were not supported by an appropriate affidavit or declaration and were not supported by the original specification.  For example, the first figure provided in the remarks filed 8/28/2020 resembles Figure 3 of the instant application, but included more comparative examples and revealed molar concentrations which are not provided anywhere in the specification (i.e. none of the 
The Examiner notes that the examples in the specification do not include 1) the amount of zinc acetate, 2) the amount of hexametaphosphate, 3) or the amount of multi-valent oxide species. Because the specification does not disclose any of these actual values, the specification as filed is insufficient to establish the criticality of amount of zinc acetate (less than 0.4 molar), or the criticality of the amounts of hexametaphosphate or multi-valent oxide species. As stated in MPEP 716.02(d), “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. However, because the amounts are unknown, comparisons of unknown values cannot provide evidence of criticality of a particular value or range.
At best, paragraphs [0017]-[0018] and Figure 2-3 merely provide evidence that having hexametaphosphate salt, zinc acetate, and a multi-valent oxide species provide these alleged unexpected results. However, these paragraphs and figures cannot establish the criticality of the concentration of zinc acetate because 1) the amount of zinc acetate in the examples is unknown, and 2) there is no example where the amount of zinc acetate is outside the claimed range (i.e. at 0.4 molar or higher).

 For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/JACOB BUCHANAN/Examiner, Art Unit 1725                                                                                                                                                                                                        
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                        

Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725       

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.